DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claims 1, 8, and 15 have been considered, but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Claims 1, 8, and 15 were previously rejected as being anticipated by Fields. Applicant’s argument that the claims are patentable over Fields, Scofield, and May is considered moot because the amendments to the claims necessitated a new ground of rejection in light of newly found prior art.

Claim Objections
Claim 16 is objected to because of the following informalities:  
Claim 16 does not appear in the claim set filed 12/07/2021. Please provide an amended claim set indicating that claim 16 has been cancelled.  
Appropriate correction is required.
Allowable Subject Matter
Claims 21, 22, and 23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 5-8, 12-15, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Fields et al. (U.S. Patent No. 10540892; hereinafter Fields) in view of Scofield et al. (U.S. Publication No. .
Regarding claim 1, Fields teaches a system for detecting aggressive/distracted/reckless (ADR) driving (Fields: Col. 5, lines 1-4; i.e., systems, methods, and/or techniques disclosed herein, though, may address these and other dangerous driving situations by automatically detecting, identifying, or determining a remote vehicle's anomalous behavior),
comprising: a communication system configured to receive observation data from a reporting entity (Fields: Col. 11, lines 22-45; i.e., FIG. 4 illustrates an exemplary block diagram of an interconnected communication system 400 … The system 400 may be roughly divided into front-end components 402 and back-end components 404 … the front-end components 402 may obtain information regarding the behavior of vehicles … The front-end components may also include one or more on-board sensors that are being transported by one or more of the vehicles 410, 420, 430, and/or one or more off-board sensors 440 disposed in the environment),
the observation data including location data and sensor information associated with a subject vehicle (Fields: Col. 6, lines 16-21; i.e., the hardware and software components capture sensor data, analyze the sensor data, determine relative location and movement of multiple vehicles…);
one or more processors; and a memory communicably coupled to the one or more processors (Fields: Col. 19, lines 48-52; i.e., the controller 720 may include one or more program memories 735, one or more processors 740 (which may be called a microcontroller or a microprocessor), one or more random-access memories (RAMs) 750, and an input/output (I/O) circuit 760, all of which may be interconnected via an address/data bus 755)
and storing: an evaluation module including instructions that when executed by the one or more processors cause the one or more processors to analyze the observation data and identify ADR behavior of the subject vehicle (Fields: Col. 10, lines 26-30; i.e., The electronic device (ED1) 312 
a confirmation module including instructions that when executed by the one or more processors cause the one or more processors to obtain secondary observation data from one or more secondary reporting entities in a vicinity determined based on the location data (Fields: Col. 16, lines 12-27; i.e., at a block 512, the method 500 may include determining or detecting, based upon the comparison 510, whether or not the remote vehicle is exhibiting one or more anomalous behaviors… data indicative of contextual conditions in which the remote vehicle is operating (e.g., weather conditions, road topography, traffic conditions, road conditions, and/or other environmental conditions) may be utilized to determine or detect 512 anomalous vehicle behavior of the remote vehicle; the secondary contextual data is obtained by sensors nearby such as sensors 354 included on street lights)
and, based at least in part on the secondary observation data, confirm that the subject vehicle has engaged in the ADR behavior or determine that the subject vehicle has not engaged in the ADR behavior (Fields: Col. 16, lines 37-40; i.e., sensed contextual condition data may be input along with the remote vehicle's behavior characteristics into one or more models 478 to determine whether or not the remote vehicle is exhibiting anomalous behavior);
and a response module including instructions that when executed by the one or more processors cause the one or more processors to analyze, when the subject vehicle has been confirmed to have engaged in the ADR behavior, the observation data and the secondary observation data to determine a measure of effect that the ADR behavior has had on other vehicles in the vicinity (Fields: Col. 16, lines 61-65; i.e., mitigating 515 the effect of the remote vehicle's anomalous behavior(s) may include automatically providing an instruction to one or more components of the subject vehicle to 
and to execute a responsive action associated with the subject vehicle based at least in part on the measure of effect (Fields: Col. 16, lines 48-50; i.e., at the block 515, the method 500 may include mitigating an effect of the detected anomalous behavior(s) of the remote vehicle),
Fields does not explicitly teach wherein the responsive action includes: adjusting a reputation score associated with the subject vehicle by an amount based at least in part on the measure of effect; and transmitting a message, the message notifying of the adjusting of the reputation score and including information indicating evidence of the ADR behavior selected from the observation data and/or the secondary observation data.
However, in the same field of endeavor, Scofield teaches wherein the responsive action includes: adjusting a reputation score associated with the subject vehicle by an amount based at least in part on the measure of effect (Scofield: Par. 28; i.e., the statistical evaluation technique may increase or decrease the driver risk score based upon driver behavior patterns derived from the driver profile); and transmitting a message, the message notifying of the adjusting of the reputation score and including information indicating evidence of the ADR behavior selected from the observation data and/or the secondary observation data (Scofield: Par. 34; i.e., the driver alert 332 may be displayed as a textual message (e.g., a message describing the first vehicle and the driver risk score) and a visualization (e.g., an indicator such as a color or an exclamation point may be used to visually identify vehicles driven by risky drivers); the alert displays the braking pattern, speed, and other evidence of ADR behaviors).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Fields to have further incorporated wherein the responsive action includes: adjusting a reputation score associated with the subject vehicle by an amount based at least in part on the measure of effect; and transmitting a message, the message 
Additionally, Fields does not teach transmitting a message to the subject vehicle or to a user device associated with a driver of the subject vehicle.
However, in the same field of endeavor, He teaches transmitting a message to the subject vehicle or to a user device associated with a driver of the subject vehicle (He: Col. 18, lines 27-32; i.e., when the vehicle operator impairment monitoring system 100 has determined that the vehicle operator 106 is impaired, the vehicle operator impairment monitoring system 100 may alert the vehicle operator 106 using audio, visual alerts, and/or tactile alerts (block 312); a message is sent to the driver of the subject vehicle to notify them of the impairment).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Fields to have further incorporated transmitting a message to the subject vehicle or to a user device associated with a driver of the subject vehicle, as taught by He. Doing so would allow the driver to be aware of the impairment and receive recommendations for the future (He: Col. 19, lines 8-12; i.e., the vehicle operator impairment monitoring system 100 may recommend that the user avoid driving around the hours of 12 P.M. and 6 P.M. or take other ameliorative action(s) (e.g., drinking a caffeinated beverage shortly before operating the vehicle at high impairment times).
Regarding claim 5, Fields in view of Scofield and He teaches the system according to claim 1. Fields further teaches wherein the confirmation module further includes instructions to: analyze the observation data and the secondary observation data to determine whether an environmental circumstance necessitated the ADR behavior (Fields: Col. 16, lines 22-30; i.e., data indicative of contextual conditions in which the remote vehicle is operating (e.g., weather conditions, road topography, traffic conditions, road conditions, and/or other environmental conditions) may be utilized to determine or detect 512 anomalous vehicle behavior of the remote vehicle. Contextual condition data corresponding to the environment in which the remote vehicle is operating may be obtained by on-board sensors and/or off-board sensors associated with the subject vehicle);
and {01176371 2}23determine that the subject vehicle has not engaged in the ADR behavior based at least in part on a determination that one or more environmental circumstances necessitated the ADR behavior (Fields: Col. 16, lines 31-35; i.e., for example, if there is a pothole at a certain location in the road, data indicative of this particular contextual condition may factor into determining whether or not the swerving of a remote vehicle is considered anomalous for the given contextual condition; the swerving action would be determined to be not anomalous due to the presence of the pothole).
Regarding claim 6, Fields in view of Scofield and He teaches the system according to claim 5. Fields further teaches wherein the instructions to determine whether the environmental circumstance necessitated the ADR behavior include instructions to: determine whether any other vehicle in the vicinity has engaged in similar ADR behavior (Fields: Col. 16, lines 22-27; i.e., data indicative of contextual conditions in which the remote vehicle is operating (e.g., weather conditions, road topography, traffic conditions, road conditions, and/or other environmental conditions) may be utilized to determine or detect 512 anomalous vehicle behavior of the remote vehicle; if there is traffic congestion, the system can determine the level of congestion and observe that no other vehicles are driving anomalously due to the congestion);
and confirm that the subject vehicle has engaged in the ADR behavior based at least in part on a determination that no other vehicles in the vicinity engaged in similar ADR behavior (Fields: Col. 16, lines 45-47; i.e., if, at the block 512, the method 500 determines that the remote vehicle is exhibiting 
Regarding claim 7, Fields in view of Scofield and He teaches the system according to claim 5. Fields further teaches wherein the instructions to determine whether the environmental circumstance necessitated the ADR behavior include instructions to: determine a traffic density in the vicinity (Fields: Col. 8, lines 36-50; i.e., the on-board sensors 220a-220d may actively or passively scan the environment external to the vehicle 210 for … traffic conditions (e.g., traffic density, traffic congestion, etc.), … and/or other information that is indicative and/or descriptive of the environment in which the vehicle 210 is operating);
and determine that the subject vehicle has not engaged in the ADR behavior based at least in part on a determination that the traffic density is above a threshold (Fields: Col. 16, lines 41-42; i.e., at the block 512, the method 500 determines that the remote vehicle is not exhibiting anomalous behavior; if the traffic density is high, it is likely that intermittent speeding up and slowing down is due to traffic conditions, not anomalous behavior)
and a determination that a leading vehicle within a range of the subject vehicle engaged in similar ADR behavior (Fields: Col. 16, lines 22-27; i.e., data indicative of contextual conditions in which the remote vehicle is operating (e.g., weather conditions, road topography, traffic conditions, road conditions, and/or other environmental conditions) may be utilized to determine or detect 512 anomalous vehicle behavior of the remote vehicle; if there is traffic congestion and the system can determine that surrounding vehicles are behaving similarly, then it can be determined that the subject vehicle is not engaged in anomalous behavior).
Regarding claim 8, Fields teaches a method for detecting aggressive/distracted/reckless (ADR) driving (Fields: Col. 5, lines 1-4; i.e., systems, methods, and/or techniques disclosed herein, though, may 
comprising: receiving observation data from a reporting entity (Fields: Col. 11, lines 22-45; i.e., the front-end components 402 may obtain information regarding the behavior of vehicles … The front-end components may also include one or more on-board sensors that are being transported by one or more of the vehicles 410, 420, 430, and/or one or more off-board sensors 440 disposed in the environment),
the observation data including location data and sensor information associated with a subject vehicle (Fields: Col. 6, lines 16-21; i.e., the hardware and software components capture sensor data, analyze the sensor data, determine relative location and movement of multiple vehicles…);
analyzing the observation data to identify ADR behavior of the subject vehicle (Fields: Col. 10, lines 26-30; i.e., The electronic device (ED1) 312 associated with the first vehicle 310 may receive corresponding sensor data from its respective on-board sensors 314 and may analyze the sensor data and determine that the remote vehicle 340 may be exhibiting anomalous behavior);
obtaining secondary observation data from one or more secondary reporting entities in a vicinity determined based on the location data (Fields: Col. 16, lines 12-27; i.e., at a block 512, the method 500 may include determining or detecting, based upon the comparison 510, whether or not the remote vehicle is exhibiting one or more anomalous behaviors… data indicative of contextual conditions in which the remote vehicle is operating (e.g., weather conditions, road topography, traffic conditions, road conditions, and/or other environmental conditions) may be utilized to determine or detect 512 anomalous vehicle behavior of the remote vehicle; the secondary contextual data is obtained by sensors nearby such as sensors 354 included on street lights);
determining, based at least in part on the secondary observation data, that the subject vehicle has engaged in the ADR behavior or that the subject vehicle has not engaged in the ADR behavior 
analyzing the observation data and the secondary observation data, when the subject vehicle has been confirmed to have engaged in the ADR behavior, to determine a measure of effect that the ADR behavior has had on other vehicles in the vicinity (Fields: Col. 16, lines 61-65; i.e., mitigating 515 the effect of the remote vehicle's anomalous behavior(s) may include automatically providing an instruction to one or more components of the subject vehicle to automatically modify an operation of the subject vehicle; the system must determine the effect of the anomalous behavior in order to determine how to mitigate the effect);
and {01176371 2}24executing a responsive action associated with the subject vehicle based at least in part on the measure of effect (Fields: Col. 16, lines 48-50; i.e., at the block 515, the method 500 may include mitigating an effect of the detected anomalous behavior(s) of the remote vehicle).
Fields does not explicitly teach wherein the responsive action includes: adjusting a reputation score associated with the subject vehicle by an amount based at least in part on the measure of effect; and transmitting a message, the message notifying of the adjusting of the reputation score and including information indicating evidence of the ADR behavior selected from the observation data and/or the secondary observation data.
However, in the same field of endeavor, Scofield teaches wherein the responsive action includes: adjusting a reputation score associated with the subject vehicle by an amount based at least in part on the measure of effect (Scofield: Par. 28; i.e., the statistical evaluation technique may increase or decrease the driver risk score based upon driver behavior patterns derived from the driver profile); and transmitting a message, the message notifying of the adjusting of the reputation score and including information indicating evidence of the ADR behavior selected from the observation data and/or the secondary observation data (Scofield: Par. 34; i.e., the driver alert 332 may be displayed as a textual message (e.g., a message describing the first vehicle and the driver risk score) and a visualization (e.g., an indicator such as a color or an exclamation point may be used to visually identify vehicles driven by risky drivers); the alert displays the braking pattern, speed, and other evidence of ADR behaviors).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Fields to have further incorporated wherein the responsive action includes: adjusting a reputation score associated with the subject vehicle by an amount based at least in part on the measure of effect; and transmitting a message, the message notifying of the adjusting of the reputation score and including information indicating evidence of the ADR behavior selected from the observation data and/or the secondary observation data, as taught by Scofield. Doing so would allow drivers to be aware of the risk score and give them a chance to avoid a potential collision (Scofield: Par. 19; i.e., drivers may become aware of driving behavior history of a driver, which may improve awareness and mitigate accidents).
Additionally, Fields does not teach transmitting a message to the subject vehicle or to a user device associated with a driver of the subject vehicle.
However, in the same field of endeavor, He teaches transmitting a message to the subject vehicle or to a user device associated with a driver of the subject vehicle (He: Col. 18, lines 27-32; i.e., when the vehicle operator impairment monitoring system 100 has determined that the vehicle operator 106 is impaired, the vehicle operator impairment monitoring system 100 may alert the vehicle operator 106 using audio, visual alerts, and/or tactile alerts (block 312); a message is sent to the driver of the subject vehicle to notify them of the impairment).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Fields to have further incorporated transmitting a message to the subject vehicle or to a user device associated with a driver of the subject 
Regarding claim 12, Fields in view of Scofield and He teaches the method according to claim 8. Fields further teaches analyzing the observation data and the secondary observation data to determine whether an environmental circumstance necessitated the ADR behavior (Fields: Col. 16, lines 22-30; i.e., data indicative of contextual conditions in which the remote vehicle is operating (e.g., weather conditions, road topography, traffic conditions, road conditions, and/or other environmental conditions) may be utilized to determine or detect 512 anomalous vehicle behavior of the remote vehicle. Contextual condition data corresponding to the environment in which the remote vehicle is operating may be obtained by on-board sensors and/or off-board sensors associated with the subject vehicle);
and {01176371 2}25determining that the subject vehicle has not engaged in the ADR behavior based at least in part on a determination that one or more environmental circumstances necessitated the ADR behavior (Fields: Col. 16, lines 31-35; i.e., for example, if there is a pothole at a certain location in the road, data indicative of this particular contextual condition may factor into determining whether or not the swerving of a remote vehicle is considered anomalous for the given contextual condition; the swerving action would be determined to be not anomalous due to the presence of the pothole).
Regarding claim 13, Fields in view of Scofield and He teaches the method according to claim 12. Fields further teaches wherein the determining whether the environmental circumstance necessitated the ADR behavior includes: determining whether any other vehicle in the vicinity has engaged in similar ADR behavior (Fields: Col. 16, lines 22-27; i.e., data indicative of contextual conditions in which traffic conditions, road conditions, and/or other environmental conditions) may be utilized to determine or detect 512 anomalous vehicle behavior of the remote vehicle; if there is traffic congestion, the system can determine the level of congestion and observe that no other vehicles are driving anomalously due to the congestion);
and confirming that the subject vehicle has engaged in the ADR behavior based at least in part on a determination that no other vehicles in the vicinity engaged in similar ADR behavior (Fields: Col. 16, lines 45-47; i.e., if, at the block 512, the method 500 determines that the remote vehicle is exhibiting one or more anomalous behaviors, the method 500 may proceed to block 515; if the remote vehicle is the only one driving anomalously, then it is confirmed that the remote vehicle is engaged in ADR behavior).
Regarding claim 14, Fields in view of Scofield and He teaches the method according to claim 12. Fields further teaches wherein the determining whether the environmental circumstance necessitated the ADR behavior includes: determining a traffic density in the vicinity (Fields: Col. 8, lines 36-50; i.e., the on-board sensors 220a-220d may actively or passively scan the environment external to the vehicle 210 for … traffic conditions (e.g., traffic density, traffic congestion, etc.), … and/or other information that is indicative and/or descriptive of the environment in which the vehicle 210 is operating);
and determining that the subject vehicle has not engaged in the ADR behavior based at least in part on a determination that the traffic density is above a threshold (Fields: Col. 16, lines 41-42; i.e., at the block 512, the method 500 determines that the remote vehicle is not exhibiting anomalous behavior; if the traffic density is high, it is likely that intermittent speeding up and slowing down is due to traffic conditions, not anomalous behavior)
and a determination that a leading vehicle within a range of the subject vehicle engaged in similar ADR behavior (Fields: Col. 16, lines 22-27; i.e., data indicative of contextual conditions in which traffic conditions, road conditions, and/or other environmental conditions) may be utilized to determine or detect 512 anomalous vehicle behavior of the remote vehicle; if there is traffic congestion and the system can determine that surrounding vehicles are behaving similarly, then it can be determined that the subject vehicle is not engaged in anomalous behavior).
Regarding claim 15, Fields teaches a non-transitory computer-readable medium for detecting aggressive/distracted/reckless (ADR) driving, including instructions that, when executed by one or more processors, cause the one or more processors to (Fields: Col. 5, lines 1-4; i.e., systems, methods, and/or techniques disclosed herein, though, may address these and other dangerous driving situations by automatically detecting, identifying, or determining a remote vehicle's anomalous behavior; Col. 23, lines 14-20; i.e., non-transitory storage media having computer-readable or computer-executable program code or instructions embodied or stored therein, wherein the computer-readable/executable program code/instructions may be adapted to be executed by the processor 812):
receive observation data from a reporting entity (Fields: Col. 11, lines 22-45; i.e., the front-end components 402 may obtain information regarding the behavior of vehicles … The front-end components may also include one or more on-board sensors that are being transported by one or more of the vehicles 410, 420, 430, and/or one or more off-board sensors 440 disposed in the environment),
the observation data including location data and sensor information associated with a subject vehicle (Fields: Col. 6, lines 16-21; i.e., the hardware and software components capture sensor data, analyze the sensor data, determine relative location and movement of multiple vehicles…);
analyze the observation data to identify ADR behavior of the subject vehicle (Fields: Col. 10, lines 26-30; i.e., The electronic device (ED1) 312 associated with the first vehicle 310 may receive corresponding sensor data from its respective on-board sensors 314 and may analyze the sensor data and determine that the remote vehicle 340 may be exhibiting anomalous behavior);
obtain secondary observation data from one or more secondary reporting entities in a vicinity determined based on the location data (Fields: Col. 16, lines 12-27; i.e., at a block 512, the method 500 may include determining or detecting, based upon the comparison 510, whether or not the remote vehicle is exhibiting one or more anomalous behaviors… data indicative of contextual conditions in which the remote vehicle is operating (e.g., weather conditions, road topography, traffic conditions, road conditions, and/or other environmental conditions) may be utilized to determine or detect 512 anomalous vehicle behavior of the remote vehicle; the secondary contextual data is obtained by sensors nearby such as sensors 354 included on street lights);
determine, based at least in part on the secondary observation data, that the subject vehicle has engaged in the ADR behavior or that the subject vehicle has not engaged in the ADR behavior (Fields: Col. 16, lines 37-40; i.e., sensed contextual condition data may be input along with the remote vehicle's behavior characteristics into one or more models 478 to determine whether or not the remote vehicle is exhibiting anomalous behavior);    
analyze the observation data and the secondary observation data, when the subject vehicle has been confirmed to have engaged in the ADR behavior, to determine a measure of effect that the ADR behavior has had on other vehicles in the vicinity (Fields: Col. 16, lines 61-65; i.e., mitigating 515 the effect of the remote vehicle's anomalous behavior(s) may include automatically providing an instruction to one or more components of the subject vehicle to automatically modify an operation of the subject vehicle; the system must determine the effect of the anomalous behavior in order to determine how to mitigate the effect);
and execute a responsive action associated with the subject vehicle based at least in part on the measure of effect (Fields: Col. 16, lines 48-50; i.e., at the block 515, the method 500 may include mitigating an effect of the detected anomalous behavior(s) of the remote vehicle).

However, in the same field of endeavor, Scofield teaches wherein the responsive action includes: adjusting a reputation score associated with the subject vehicle by an amount based at least in part on the measure of effect (Scofield: Par. 28; i.e., the statistical evaluation technique may increase or decrease the driver risk score based upon driver behavior patterns derived from the driver profile); and transmitting a message, the message notifying of the adjusting of the reputation score and including information indicating evidence of the ADR behavior selected from the observation data and/or the secondary observation data (Scofield: Par. 34; i.e., the driver alert 332 may be displayed as a textual message (e.g., a message describing the first vehicle and the driver risk score) and a visualization (e.g., an indicator such as a color or an exclamation point may be used to visually identify vehicles driven by risky drivers); the alert displays the braking pattern, speed, and other evidence of ADR behaviors).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the non-transitory computer-readable medium  of Fields to have further incorporated wherein the responsive action includes: adjusting a reputation score associated with the subject vehicle by an amount based at least in part on the measure of effect; and transmitting a message, the message notifying of the adjusting of the reputation score and including information indicating evidence of the ADR behavior selected from the observation data and/or the secondary observation data, as taught by Scofield. Doing so would allow drivers to be aware of the risk score and give them a chance to avoid a potential collision (Scofield: Par. 19; i.e., drivers may become aware of driving behavior history of a driver, which may improve awareness and mitigate accidents).

However, in the same field of endeavor, He teaches transmitting a message to the subject vehicle or to a user device associated with a driver of the subject vehicle (He: Col. 18, lines 27-32; i.e., when the vehicle operator impairment monitoring system 100 has determined that the vehicle operator 106 is impaired, the vehicle operator impairment monitoring system 100 may alert the vehicle operator 106 using audio, visual alerts, and/or tactile alerts (block 312); a message is sent to the driver of the subject vehicle to notify them of the impairment).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the non-transitory computer-readable medium of Fields to have further incorporated transmitting a message to the subject vehicle or to a user device associated with a driver of the subject vehicle, as taught by He. Doing so would allow the driver to be aware of the impairment and receive recommendations for the future (He: Col. 19, lines 8-12; i.e., the vehicle operator impairment monitoring system 100 may recommend that the user avoid driving around the hours of 12 P.M. and 6 P.M. or take other ameliorative action(s) (e.g., drinking a caffeinated beverage shortly before operating the vehicle at high impairment times).
Regarding claim 18, Fields in view of Scofield and He teaches the non-transitory computer-readable medium according to claim 15. Fields further teaches analyze the observation data and the secondary observation data to determine whether an environmental circumstance necessitated the ADR behavior (Fields: Col. 16, lines 22-30; i.e., data indicative of contextual conditions in which the remote vehicle is operating (e.g., weather conditions, road topography, traffic conditions, road conditions, and/or other environmental conditions) may be utilized to determine or detect 512 anomalous vehicle behavior of the remote vehicle. Contextual condition data corresponding to the 
and {01176371 2}27determine that the subject vehicle has not engaged in the ADR behavior based at least in part on a determination that one or more environmental circumstances necessitated the ADR behavior (Fields: Col. 16, lines 31-35; i.e., for example, if there is a pothole at a certain location in the road, data indicative of this particular contextual condition may factor into determining whether or not the swerving of a remote vehicle is considered anomalous for the given contextual condition; the swerving action would be determined to be not anomalous due to the presence of the pothole).
Regarding claim 19, Fields in view of Scofield and He teaches the non-transitory computer-readable medium according to claim 18. Fields further teaches wherein the instructions to determine whether the environmental circumstance necessitated the ADR behavior include instructions to: determine whether any other vehicle in the vicinity has engaged in similar ADR behavior (Fields: Col. 16, lines 22-27; i.e., data indicative of contextual conditions in which the remote vehicle is operating (e.g., weather conditions, road topography, traffic conditions, road conditions, and/or other environmental conditions) may be utilized to determine or detect 512 anomalous vehicle behavior of the remote vehicle; if there is traffic congestion, the system can determine the level of congestion and observe that no other vehicles are driving anomalously due to the congestion);
and confirm that the subject vehicle has engaged in the ADR behavior based at least in part on a determination that no other vehicles in the vicinity engaged in similar ADR behavior
Regarding claim 20, Fields in view of Scofield and He teaches the non-transitory computer-readable medium according to claim 18. Fields further teaches wherein the instructions to determine whether the environmental circumstance necessitated the ADR behavior include instructions to: determine a traffic density in the vicinity (Fields: Col. 8, lines 36-50; i.e., the on-board sensors 220a-220d may actively or passively scan the environment external to the vehicle 210 for … traffic conditions (e.g., traffic density, traffic congestion, etc.), … and/or other information that is indicative and/or descriptive of the environment in which the vehicle 210 is operating);
and determine that the subject vehicle has not engaged in the ADR behavior based at least in part on a determination that the traffic density is above a threshold (Fields: Col. 16, lines 41-42; i.e., at the block 512, the method 500 determines that the remote vehicle is not exhibiting anomalous behavior; if the traffic density is high, it is likely that intermittent speeding up and slowing down is due to traffic conditions, not anomalous behavior)
and a determination that a leading vehicle within a range of the subject vehicle engaged in similar ADR behavior (Fields: Col. 16, lines 22-27; i.e., data indicative of contextual conditions in which the remote vehicle is operating (e.g., weather conditions, road topography, traffic conditions, road conditions, and/or other environmental conditions) may be utilized to determine or detect 512 anomalous vehicle behavior of the remote vehicle; if there is traffic congestion and the system can determine that surrounding vehicles are behaving similarly, then it can be determined that the subject vehicle is not engaged in anomalous behavior).
Claims 3, 4, 10, 11, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Fields in view of Scofield and He and further in view of May (U.S. Publication No. 2019/0147260 hereinafter May).
Regarding claim 3, Fields in view of Scofield and He teaches the system according to claim 1, but Fields does not explicitly teach wherein the evaluation module further includes instructions to: analyze 
However, in the same field of endeavor, May teaches wherein the evaluation module further includes instructions to: analyze the observation data to attempt to detect a license plate number of the subject vehicle (May: Par. 54; i.e., the primary observer 20's vehicle or device may be equipped with sensor(s) such as, but not limited to, a camera that could detect the subject vehicle 30's license plate); and generate a unique identifier when the license plate number is not detectable to use in place of the license plate number until the license plate number is obtained (May: Par. 54; i.e., in addition to other automated ways of identifying subject vehicle 30's unique and semi-unique characteristics; Par. 60; i.e., other descriptors for the subject vehicle can be obtained by sensor(s) including, but not limited to, damage, dents, level of cleanliness, stickers, and other aspects).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Fields to have further incorporated wherein the evaluation module further includes instructions to: analyze the observation data to attempt to detect a license plate number of the subject vehicle; and generate a unique identifier when the license plate number is not detectable to use in place of the license plate number until the license plate number is obtained, as taught by May. Doing so would allow the system to identify the subject vehicle (May: Par. 60; i.e., other aspects that could alone or together with other aspects, be helpful to identify the subject vehicle 30).
	Additionally, in the same field of endeavor, Scofield teaches the reputation score is associated with the license plate number or the unique identifier until the license plate number is obtained (Scofield: Par. 26; i.e., the driver profile may be populated with … a license plate number of the driver, … a driver risk score, and/or other non-sensitive information such as a number of occupants in the vehicle)).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Fields to have further incorporated the reputation score is associated with the license plate number or the unique identifier until the license plate number is obtained, as taught by Scofield. Doing so would allow drivers to be aware of the risk score for specific vehicles and give them a chance to avoid a potential collision (Scofield: Par. 19; i.e., drivers may become aware of driving behavior history of a driver, which may improve awareness and mitigate accidents).
Regarding claim 4, Fields in view of Scofield and He teaches the system according to claim 1. Fields further teaches wherein the response module further includes instructions to: analyze one or more road conditions of a road upon which the subject vehicle is traveling (Fields: Col. 8, lines 36-50; i.e., the on-board sensors 220a-220d may actively or passively scan the environment external to the vehicle 210 for … road conditions (e.g., lane markings, potholes, road material, traction, or slope), … and/or other information that is indicative and/or descriptive of the environment in which the vehicle 210 is operating); 
and wherein the responsive action includes transmitting a control signal to the subject vehicle to implement a driving capability limitation on the subject vehicle (Fields: Col. 16, lines 61-65; i.e., mitigating 515 the effect of the remote vehicle's anomalous behavior(s) may include automatically providing an instruction to one or more components of the subject vehicle to automatically modify an operation of the subject vehicle).
Fields does not explicitly teach determine an accident potential value based at least in part on the one or more road conditions and the ADR behavior, the accident potential value indicating a 
However, in the same field of endeavor, May teaches determining an accident potential value based at least in part on the one or more road conditions and the ADR behavior, the accident potential value indicating a likelihood of an accident occurring (May: Par. 88; i.e., Based at least in part on the distance, potential travel routes, and travel speed of the subject vehicle 30 in FIG. 2, the potential for interaction between the drivers and the subject vehicle 30 is calculated, locally or in the cloud, at 89 in FIG. 8), and wherein the responsive action is executed when the accident potential value exceeds a threshold (May: Par. 78; i.e., in response to the potential for interaction being determined to be above the set threshold, at 91, an alert (warning) can be generated for delivery to a subject user, e.g., displayed on the user's mobile device).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Fields to have further incorporated determining an accident potential value based at least in part on the one or more road conditions and the ADR behavior, the accident potential value indicating a likelihood of an accident occurring, and wherein the responsive action is executed when the accident potential value exceeds a threshold, as taught by May. Doing so would allow drivers to be more aware of potential accidents and have a chance to respond if the accident potential is high (May: Par. 115; i.e., Customers could then be more aware of hazards (or other objects) and will have the ability to maneuver around known hazards (or other objects), which should reduce accidents and insurance costs).
Regarding claim 10, Fields in view of Scofield and He teaches the method according to claim 8, but Fields does not explicitly teach wherein the evaluation module further includes instructions to: analyze the observation data to attempt to detect a license plate number of the subject vehicle; wherein the reputation score is associated with the license plate number.
 analyzing the observation data to attempt to detect a license plate number of the subject vehicle (May: Par. 54; i.e., the primary observer 20's vehicle or device may be equipped with sensor(s) such as, but not limited to, a camera that could detect the subject vehicle 30's license plate).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Fields to have further incorporated analyzing the observation data to attempt to detect a license plate number of the subject vehicle, as taught by May. Doing so would allow the system to identify the subject vehicle (May: Par. 60; i.e., other aspects that could alone or together with other aspects, be helpful to identify the subject vehicle 30).
	Additionally, in the same field of endeavor, Scofield teaches wherein the reputation score is associated with the license plate number (Scofield: Par. 26; i.e., the driver profile may be populated with … a license plate number of the driver, … a first level of access may be assigned to a first portion of the driver profile (e.g., an anonymous ID of the driver, a driver risk score, and/or other non-sensitive information such as a number of occupants in the vehicle)).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Fields to have further incorporated the reputation score is associated with the license plate number, as taught by Scofield. Doing so would allow drivers to be aware of the risk score for specific vehicles and give them a chance to avoid a potential collision (Scofield: Par. 19; i.e., drivers may become aware of driving behavior history of a driver, which may improve awareness and mitigate accidents).
Regarding claim 11, Fields in view of Scofield and He teaches the method according to claim 8. Fields further teaches analyzing one or more road conditions of a road upon which the subject vehicle is traveling (Fields: Col. 8, lines 36-50; i.e., the on-board sensors 220a-220d may actively or passively scan the environment external to the vehicle 210 for … road conditions (e.g., lane markings, potholes, 
and wherein the responsive action includes transmitting a control signal to the subject vehicle to implement a driving capability limitation on the subject vehicle (Fields: Col. 16, lines 61-65; i.e., mitigating 515 the effect of the remote vehicle's anomalous behavior(s) may include automatically providing an instruction to one or more components of the subject vehicle to automatically modify an operation of the subject vehicle).
Fields does not explicitly teach determine an accident potential value based at least in part on the one or more road conditions and the ADR behavior, the accident potential value indicating a likelihood of an accident occurring, and wherein the responsive action is executed when the accident potential value exceeds a threshold.
However, in the same field of endeavor, May teaches determining an accident potential value based at least in part on the one or more road conditions and the ADR behavior, the accident potential value indicating a likelihood of an accident occurring (May: Par. 88; i.e., Based at least in part on the distance, potential travel routes, and travel speed of the subject vehicle 30 in FIG. 2, the potential for interaction between the drivers and the subject vehicle 30 is calculated, locally or in the cloud, at 89 in FIG. 8), and wherein the responsive action is executed when the accident potential value exceeds a threshold (May: Par. 78; i.e., in response to the potential for interaction being determined to be above the set threshold, at 91, an alert (warning) can be generated for delivery to a subject user, e.g., displayed on the user's mobile device).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Fields to have further incorporated determining an accident potential value based at least in part on the one or more road conditions and the ADR behavior, the accident potential value indicating a likelihood of an accident occurring, and 
Regarding claim 17, Fields in view of Scofield and He teaches the system according to claim 15. Fields further teaches further including instructions to: analyze one or more road conditions of a road upon which the subject vehicle is traveling (Fields: Col. 8, lines 36-50; i.e., the on-board sensors 220a-220d may actively or passively scan the environment external to the vehicle 210 for … road conditions (e.g., lane markings, potholes, road material, traction, or slope), … and/or other information that is indicative and/or descriptive of the environment in which the vehicle 210 is operating); 
and wherein the responsive action includes transmitting a control signal to the subject vehicle to implement a driving capability limitation on the subject vehicle (Fields: Col. 16, lines 61-65; i.e., mitigating 515 the effect of the remote vehicle's anomalous behavior(s) may include automatically providing an instruction to one or more components of the subject vehicle to automatically modify an operation of the subject vehicle).
Fields does not explicitly teach determine an accident potential value based at least in part on the one or more road conditions and the ADR behavior, the accident potential value indicating a likelihood of an accident occurring, and wherein the responsive action is executed when the accident potential value exceeds a threshold.
However, in the same field of endeavor, May teaches determining an accident potential value based at least in part on the one or more road conditions and the ADR behavior, the accident potential value indicating a likelihood of an accident occurring (May: Par. 88; i.e., Based at least in part on the distance, potential travel routes, and travel speed of the subject vehicle 30 in FIG. 2, the potential and wherein the responsive action is executed when the accident potential value exceeds a threshold (May: Par. 78; i.e., in response to the potential for interaction being determined to be above the set threshold, at 91, an alert (warning) can be generated for delivery to a subject user, e.g., displayed on the user's mobile device).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the non-transitory computer-readable medium of Fields to have further incorporated determining an accident potential value based at least in part on the one or more road conditions and the ADR behavior, the accident potential value indicating a likelihood of an accident occurring, and wherein the responsive action is executed when the accident potential value exceeds a threshold, as taught by May. Doing so would allow drivers to be more aware of potential accidents and have a chance to respond if the accident potential is high (May: Par. 115; i.e., Customers could then be more aware of hazards (or other objects) and will have the ability to maneuver around known hazards (or other objects), which should reduce accidents and insurance costs).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON ZACHARY WILLIS whose telephone number is (571)272-5427. The examiner can normally be reached Weekdays 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan can be reached on (571) 270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/B.Z.W./Examiner, Art Unit 3661                                                                                                                                                                                                        

/RUSSELL FREJD/Primary Examiner, Art Unit 3661